DETAILED ACTION
	The instant application having Application No. 17/034,169 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
	As required by M.P.E.P. ' 201.14(c), acknowledgment is made of applicant's claim for priority based on an application KR10-2019-0166003 filed in the Republic of Korea on 12/12/2019.  

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 9/28/2020 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 9/28/2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.



STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 1, 11, and 15 the following features taken in combination with the 

Claim 1,
"transmitting a command throttling request to the host device in response to the plurality
of commands based on a queue depth of the network command queue and adjusting a number of physical command queues allocated to the connection based on a queue depth of the virtual
command queue.";

Claim 11,
“the storage controller is configured to transmit a command throttling request to the host
device based on a queue depth of the network command queue and to adjust a number of
physical command queues connected to the virtual command queue based on a queue depth of
the virtual command queue.”

Claim 15,
“the storage controller is configured to transmit a command throttling request to the host
device based on a queue depth of the network command queue, and to adjust, based on a queue depth of the virtual command queue, a number of memory chips provided with the command enqueued to the virtual command queue.”

	The invention generally relates to a storage device including a network command queue and virtual command queue, which is known in the art.  See, for example, Mekkittikul et al (US 7,061,861), Fig. 7 and Moon et al (US 2016/0004438).   However, the cited prior art does not teach or render obvious a throttling request to the host device based on a queue depth or performing actions based on a queue depth of the virtual command queue as recited in the .

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Pinto (US 2018/0307521) teaches MECHANISM TO DYNAMICALLY ALLOCATE PHYSICAL STORAGE DEVICE RESOURCES IN VIRTUALIZED ENVIRONMENTS.
	Chen et al (US 2021/0211382) teaches Apparatus and method for rate management and bandwidth control.
	Nayak et al  (US 2017/0171091) teaches SELECTIVE NETWORK TRAFFIC THROTTLING.
	Hart et al (US 2006/0164989) teaches Communication traffic management systems and methods.
	Kumar Eerpini et al (US 2017/0251077) teaches PER-INPUT PORT, PER-CONTROL PLANE NETWORK DATA TRAFFIC CLASS CONTROL PLANE POLICING.
	Benisty (US 10,387,078) teaches Adaptive control of host queue depth for command submission throttling using data storage controller.


 CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are allowable over the prior art of record.  The examiner notes 

DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-40984098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135